DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,832,252. This is a statutory double patenting rejection.

Instant Application
Claim 1:
A card reader comprising: 
a card reader front-end coupled to a processor; and 
the processor receiving a set of parameters related to a location, orientation and motion of the card reader from a set of sensors coupled to the processor, and utilizing the set of parameters and first scenario configuration data to evaluate a first rule, wherein the evaluation of the first rule results in a limitation on an operation of the card reader, said first scenario configuration data is based on a classification of a first mobility of the card reader, and the classification of the first mobility of the card reader comprises selection of a usage location of the card reader either being static or in motion.
Patent No. 10,832,252
Claim 1:
A card reader comprising:
 a card reader front-end coupled to a processor; and 
the processor receives a set of parameters related to a location, orientation and motion of the card reader from a set of sensors coupled to the processor, and utilizes the set of parameters and first scenario configuration data to evaluate a first rule, wherein the evaluation of the first rule results in a limitation on an operation of the card reader, said first scenario configuration data is based on a classification of a first mobility of the card reader, and the classification of the first mobility of the card reader comprises selection of a usage location of the card reader either being static or in motion.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,055,738. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in the instant application are fully recited in the patent claim.  As such, the patent effectively “anticipates” the claim limitations of the instant application.
The following chart illustrates correspondence between claim sets.
Instant Application
Claim 1:
A card reader comprising: 
a card reader front-end coupled to a processor; and 
the processor receiving a set of parameters related to a location, orientation and motion of the card reader from a set of sensors coupled to the processor, and utilizing the set of 


said first scenario configuration data is based on a classification of a first mobility of the card reader, and the classification of the first mobility of the card reader comprises selection of a usage location of the card reader either being static or in motion.
Patent No. 10055738
Claim 1:
A card reader comprising: 
a contactless card reader front-end coupled to a processor; a communications module coupled to the processor; 
a set of sensors coupled to the processor, the set of sensors determining parameters related to a location, .


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,318959. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in the instant application are fully recited in the patent claim.  As such, the patent effectively “anticipates” the claim limitations of the instant application.
The following chart illustrates correspondence between claim sets.
Instant Application
Claim 1:
A card reader comprising: 
a card reader front-end coupled to a processor; and 
the processor receiving a set of parameters related to a location, orientation and motion of the card reader from a set of sensors coupled to the processor, and utilizing the set of parameters and first scenario configuration data to evaluate a first rule, wherein the evaluation of the first rule results in a limitation on an operation of the card reader, said first scenario configuration data is based on a classification of a first mobility of the card reader, and the classification of the first mobility of the card reader comprises selection of a usage location of the card reader either being static or in motion.
Patent No. 10,318,959
Claim 1:
A card reader comprising: 
a card reader front-end coupled to a processor; a communications module coupled to the processor; and the processor receiving a set of parameters related to a location, orientation and motion of the card reader from a set of sensors coupled to the processor, and utilizing the set of parameters and first scenario configuration data to evaluate a first rule, wherein the evaluation of the first rule results in a limitation on the operation of the card reader, and said first scenario configuration data is based on a classification of a first mobility of the card reader, wherein the classification of the first mobility of the card reader comprises selection of a usage location of the card reader either being static or in motion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876